--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT 10.1




BOOKS-A-MILLION, INC.
2005 INCENTIVE AWARD PLAN
(As Amended on May 20, 2010)




PURPOSE


The purpose of the Books-A-Million, Inc. 2005 Incentive Award Plan (the “Plan”)
is to promote the success and enhance the value of Books-A-Million, Inc., a
Delaware corporation (the “Company”) by linking the personal interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders.  The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.
 
ARTICLE 1
 
DEFINITIONS AND CONSTRUCTION
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.
 
1.1            “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Performance Award, a Dividend Equivalents award, a Stock Payment award,
a Deferred Stock award, a Restricted Stock Unit award, or a Performance-Based
Award granted to a Participant pursuant to the Plan.
 
1.2        “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium.
 
1.3           “Board” means the Board of Directors of the Company.
 
1.4           “Change of Control” means and includes each of the following:
 
(a)           A transaction or series of transactions (other than an offering
of Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries, or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or
 
(b)           During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in Section
2.4(a) or Section 2.4(c)) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
 
 
1

--------------------------------------------------------------------------------

 


(c)           The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction:
 
(i)           Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
 
(ii)           After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.4(c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
 
(d)           The Company’s stockholders approve a liquidation or dissolution of
the Company.
 
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change of Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.


1.5           “Code” means the Internal Revenue Code of 1986, as amended.
 
1.6           “Committee” means the committee of the Board described in Article
12.
 
1.7           “Consultant” means any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and (c)
the consultant or adviser is a natural person who has contracted directly with
the Company to render such services.
 
1.8           “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
 
1.9           “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 8.
 
1.10          “Disability” means that the Participant qualifies to receive
long-term disability payments under the Company’s long-term disability insurance
program, as it may be amended from time to time.
 
1.11          “Dividend Equivalents” means a right granted to a Participant
pursuant to Article 8 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
 
1.12          “Effective Date” shall have the meaning set forth in Section 13.1.
 
1.13          “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
 
1.14          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 


 
2

--------------------------------------------------------------------------------

 
 
1.15          “Fair Market Value” means, as of any given date, (a) if Stock is
traded on an exchange, the closing price of a share of Stock as reported in the
Wall Street Journal for the first trading date immediately prior to such date
during which a sale occurred; or (b) if Stock is not traded on an exchange but
is quoted on NASDAQ or a successor or other quotation system, (i) the last sales
price (if the Stock is then listed as a Market Issue under the NASD Market
System) or (ii) the mean between the closing representative bid and asked prices
(in all other cases) for the Stock on the date immediately prior to such date on
which sales prices or bid and asked prices, as applicable, are reported by
NASDAQ or such successor quotation system; or (c) if such Stock is not publicly
traded on an exchange and not quoted on NASDAQ or a successor quotation system,
the mean between the closing bid and asked prices for the Stock on the day
previous to such date, as determined in good faith by the Committee; or (d) if
the Stock is not publicly traded, the fair market value established by the
Committee acting in good faith.
 
1.16          “Full Value Award” means any Award other than an Option, SAR or
other Award for which the Participant pays the intrinsic value (whether directly
or by forgoing a right to receive a cash payment from the Company).
 
1.17          “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
 
1.18          “Independent Director” means a member of the Board who is not an
Employee of the Company.
 
1.19          “Non-Employee Director” means a member of the Board who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange
Act, or any successor definition adopted by the Board.
 
1.20          “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
 
1.21          “Option” means a right granted to a Participant pursuant to
Article 5 of the Plan to purchase a specified number of shares of Stock at a
specified price during specified time periods.  An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.
 
1.22          “Participant” means a person who, as a member of the Board,
Consultant or Employee, has been granted an Award pursuant to the Plan.
 
1.23          “Performance Award” means a right granted to a Participant
pursuant to Article 8 to receive a cash bonus payment contingent upon achieving
certain performance goals established by the Committee.
 
1.24          “Performance-Based Award” means an Award granted to selected
Covered Employees pursuant to Articles 6 and 8, but which is subject to the
terms and conditions set forth in Article 9.
 
1.25          “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period.  The Performance Criteria that will
be used to establish Performance Goals shall be limited to the following:  net
earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added (as determined by the Committee), sales or
revenue, net income (either before or after taxes), operating earnings, cash
flow (including, but not limited to, operating cash flow and free cash flow),
cash flow return on capital, return on net assets, return on stockholders’
equity, return on assets, return on capital, stockholder returns, return on
sales, gross or net profit margin, productivity, expense, margins, operating
efficiency, customer satisfaction, working capital, earnings per share, price
per share of Stock, and market share, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group.  The Committee shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.
 
1.26          “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria.  Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall
 
 
3

--------------------------------------------------------------------------------

 
 
Company performance or the performance of a division, business unit, or an
individual.  The Committee, in its discretion, may, within the time prescribed
by Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
 
1.27          “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
 
1.28          “Performance Share” means a right granted to a Participant
pursuant to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain performance goals established by the Committee.
 
1.29          “Performance Stock Unit” means a right granted to a Participant
pursuant to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain performance goals established by the Committee.
 
1.30          “Plan” means this Books-A-Million, Inc., 2005 Incentive Award
Plan, as it may be amended from time to time.
 
1.31          “Prior Plan” means the Books-A-Million, Inc. Stock Option Plan.
 
1.32          “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
 
1.33          “Restricted Stock” means Stock awarded to a Participant pursuant
to Article 6 that is subject to certain restrictions and may be subject to risk
of forfeiture.
 
1.34          “Restricted Stock Unit” means an Award granted pursuant to Article
8.
 
1.35 “Stock” means the common stock of the Company, par value $0.01 per share,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 11.
 
1.36          “Stock Appreciation Right” or “SAR” means a right granted pursuant
to Article 7 to receive a payment equal to the excess of the Fair Market Value
of a specified number of shares of Stock on the date the SAR is exercised over
the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.
 
1.37          “Stock Payment” means (a) a payment in the form of shares of
Stock, or (b) an option or other right to purchase shares of Stock, as part of
any bonus, deferred compensation or other arrangement, made in lieu of all or
any portion of the compensation, granted pursuant to Article 8.
 
1.38          “Subsidiary” means any corporation or other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company.
 
ARTICLE 2
 
SHARES SUBJECT TO THE PLAN
 
2.1            Number of Shares.
 
(a) Subject to Article 11 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards (including, without
limitation, Incentive Stock Options) under the Plan is 2,000,000.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)            To the extent that an Award terminates, expires, or lapses for
any reason, any shares of Stock subject to the Award shall again be available
for the grant of an Award pursuant to the Plan.  To the extent permitted by
applicable law or any exchange rule, shares of Stock issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
of combination by the Company or any Subsidiary shall not be counted against
shares of Stock available for grant pursuant to this Plan.  Shares of Stock
which are delivered by the Participant or withheld by the Company upon the
exercise of any Award under the Plan, in payment of the exercise price thereof
or tax withholding thereon, may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 3.1(a).  If any shares of Restricted Stock
are forfeited by the Participant or repurchased by the Company, such shares may
again be optioned, granted or awarded hereunder, subject to the limitations of
Section 3.1(a). Notwithstanding the provisions of this Section 3.1(b), no shares
of Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.
 
2.2            Stock Distributed.  Any Stock distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Stock, treasury
Stock or Stock purchased on the open market.
 
2.3            Limitation on Number of Shares Subject to Awards and Limit on
Performance Awards.  Notwithstanding any provision in the Plan to the contrary,
and subject to Article 11, the maximum number of shares of Stock with respect to
one or more Awards that may be granted to any one Participant during any fiscal
year shall be 200,000.  The maximum amount that may be paid in cash during any
fiscal year with respect to a Performance-Based Award that is intended to be a
Performance Award shall be $1,000,000.
 
 
ARTICLE 3
 
ELIGIBILITY AND PARTICIPATION
 
3.1            Eligibility.
 
(a)            General.  Persons eligible to participate in this Plan include
Employees, Consultants, and all members of the Board, as determined by the
Committee.
 
(b)            Foreign Participants.  Notwithstanding any provision of the Plan
to the contrary, in order to comply with the laws in other countries in which
the Company and its Subsidiaries operate or have Employees, Consultants or
members of the Board, the Committee, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which Employees, Consultants or members of the Board
outside the United States are eligible to participate in the Plan; (iii) modify
the terms and conditions of any Award granted to Employees, Consultants or
members of the Board outside the United States to comply with applicable foreign
laws; (iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 of the Plan; and (v) take
any action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals.  Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law or governing statute or any other
applicable law.
 
3.2            Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.  No individual shall have any right to be granted an Award
pursuant to this Plan.
 



 
5

--------------------------------------------------------------------------------

 


ARTICLE 4
 
STOCK OPTIONS
 
4.1            General.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:
 
(a)            Exercise Price.  The exercise price per share of Stock subject to
an Option shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than 100% of the Fair Market Value on the date of grant.
 
(b)            Time and Conditions of Exercise.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part;
provided that the term of any Option granted under the Plan shall not exceed ten
years.  The Committee shall also determine the performance or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised.
 
(c)            Payment.  The Committee shall determine the methods by which the
exercise price of an Option may be paid and the form of payment, including,
without limitation: (i) cash (or its equivalent), (ii) shares of Stock held for
such period of time as may be required by the Committee in order to avoid
adverse financial accounting consequences and having a Fair Market Value on the
date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof or (iii) other property acceptable to the Committee
(including through the delivery of a notice that the Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).  The
Committee shall also determine the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants.  Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a member of the
Board or an “executive officer” of the Company within the meaning of Section
13(k) of the Exchange Act shall be permitted to pay the exercise price of an
Option in any method which would violate Section 13(k) of the Exchange Act.
 
(d)            Evidence of Grant.  All Options shall be evidenced by an Award
Agreement between the Company and the Participant.  The Award Agreement shall
include such additional provisions as may be specified by the Committee.
 
4.2            Incentive Stock Options.  Incentive Stock Options shall be
granted only to Employees and the terms of any Incentive Stock Options granted
pursuant to the Plan, in addition to the requirements of Section 5.1, must
comply with the following additional provisions of this Section 5.2:
 
(a)            Expiration of Option.  An Incentive Stock Option may not be
exercised to any extent by anyone after the first to occur of the following
events:
 
(i)            Ten years from the date it is granted, unless an earlier time is
set in the Award Agreement;
 
(ii)            Three months after the Participant’s termination of employment
as an Employee; and
 
(iii)            One year after the date of the Participant’s termination of
employment or service on account of Disability or death.  Upon the Participant’s
Disability or death, any Incentive Stock Options exercisable at the
Participant’s Disability or death may be exercised by the Participant’s legal
representative or representatives, by the person or persons entitled to do so
pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)            Individual Dollar Limitation.  The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000 or such other limitation as imposed
by Section 422(d) of the Code, or any successor provision.  To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
 
(c)            Ten Percent Owners.  An Incentive Stock Option shall be granted
to any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
 
(d)            Transfer Restriction.  The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.
 
(e)            Expiration of Incentive Stock Options.  No Award of an Incentive
Stock Option may be made pursuant to this Plan after the tenth anniversary of
the Effective Date.
 
(f)            Right to Exercise.  During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant.
 
 
ARTICLE 5
 
RESTRICTED STOCK AWARDS
 
5.1            Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the
Committee.  All Awards of Restricted Stock shall be evidenced by an Award
Agreement.
 
5.2            Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted
Stock).  These restrictions may lapse separately or in combination at such
times, pursuant to such circumstances, in such installments, or otherwise, as
the Committee determines at the time of the grant of the Award or thereafter.
 
5.3            Forfeiture.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.
 
5.4            Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE 6
 
 
STOCK APPRECIATION RIGHTS
 
6.1            Grant of Stock Appreciation Rights.
 
(a)            A Stock Appreciation Right may be granted to any Participant
selected by the Committee.  A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.
 
(b)            A Stock Appreciation Right shall entitle the Participant (or
other person entitled to exercise the Stock Appreciation Right pursuant to the
Plan) to exercise all or a specified portion of the Stock Appreciation Right (to
the extent then exercisable pursuant to its terms) and to receive from the
Company an amount equal to the product of (i) the excess of (A) the Fair Market
Value of the Stock on the date the Stock Appreciation Right is exercised over
(B) the Fair Market Value of the Stock on the date the Stock Appreciation Right
was granted and (ii) the number of shares of Stock with respect to which the
Stock Appreciation Right is exercised, subject to any limitations the Committee
may impose.
 
6.2            Payment and Limitations on Exercise.
 
(a)            Payment of the amounts determined under Section 7.1(b) above
shall be in cash, in Stock (based on its Fair Market Value as of the date the
Stock Appreciation Right is exercised) or a combination of both, as determined
by the Committee in the Award Agreement.
 
(b)            To the extent payment for a Stock Appreciation Right is to be
made in cash, the Award Agreement shall, to the extent necessary to comply with
the requirements to Section 409A of the Code, specify the date of payment which
may be different than the date of exercise of the Stock Appreciation Right.  If
the date of payment for a Stock Appreciation Right is later than the date of
exercise, the Award Agreement may specify that the Participant be entitled to
earnings on such amount until paid.
 
(c)            To the extent any payment under Section 7.1(b) is effected in
Stock, it shall be made subject to satisfaction of all provisions of Article 5
above pertaining to Options.
 
 
ARTICLE 7
 
OTHER TYPES OF AWARDS
 
7.1            Performance Share Awards.  Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
7.2            Performance Stock Units. Any Participant selected by the
Committee may be granted one or more Performance Stock Unit awards which shall
be denominated in unit equivalent of shares of Stock and/or units of value
including dollar value of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
7.3            Performance Award.  Any Participant selected by the Committee may
be granted a Performance Award.  The value of such Performance Awards may be
linked to any one or more of the Performance Criteria or
 
 
8

--------------------------------------------------------------------------------

 
 
other specific performance criteria determined appropriate by the Committee, in
each case on a specified date or dates or over any Performance Period determined
by the Committee.  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
Participant.
 
7.4            Dividend Equivalents.
 
(a)            Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee.  Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee.
 
(b)            Dividend Equivalents granted with respect to Options or SARs that
are intended to be Qualified Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.
 
7.5            Stock Payments.  Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee; provided, that unless otherwise determined by the Committee such
Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant.  The number of shares shall
be determined by the Committee and may be based upon the Performance Criteria or
other specific criteria determined appropriate by the Committee, determined on
the date such Stock Payment is made or on any date thereafter.
 
7.6            Deferred Stock.  Any Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee.  The number of shares of Deferred Stock shall be determined by
the Committee and may be linked to the Performance Criteria or other specific
criteria determined to be appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee.  Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or criteria set
by the Committee.  Unless otherwise provided by the Committee, a Participant
awarded Deferred Stock shall have no rights as a Company stockholder with
respect to such Deferred Stock until such time as the Deferred Stock Award has
vested and the Stock underlying the Deferred Stock Award has been issued.
 
7.7            Restricted Stock Units.  The Committee is authorized to make
Awards of Restricted Stock Units to any Participant selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee.  At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  At the time of grant, the Committee shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee.  On the maturity date, the Company shall transfer to
the Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited.  The Committee shall specify the purchase price, if any, to be paid
by the grantee to the Company for such shares of Stock.
 
7.8            Term.  Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, or Restricted Stock Units shall be set by the
Committee in its discretion.
 
7.9            Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments, or Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a share of Stock, unless otherwise permitted by applicable state law.
 
 
9

--------------------------------------------------------------------------------

 


7.10            Exercise upon Termination of Employment or Service.  An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments, and Restricted Stock Units shall only be exercisable or
payable while the Participant is an Employee, Consultant or a member of the
Board, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award of Performance Shares, Performance
Stock Units, Dividend Equivalents, Stock Payments, Deferred Stock, or Restricted
Stock Units may be exercised or paid subsequent to a termination of employment
or service, as applicable, or following a Change of Control of the Company, or
because of the Participant’s retirement, death or disability, or otherwise.
 
7.11            Form of Payment.  Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in Stock or a combination of both,
as determined by the Committee.
 
7.12            Award Agreement.  All Awards under this Article 8 shall be
subject to such additional terms and conditions as determined by the Committee
and shall be evidenced by an Award Agreement.
 
 
ARTICLE 8
 
PERFORMANCE-BASED AWARDS
 
8.1            Purpose.  The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation.  If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees or other Participants that are based on Performance Criteria
or Performance Goals but that do not satisfy the requirements of this Article 9.
 
8.2            Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
 
8.3            Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.
 
8.4            Payment of Performance-Based Awards.  Unless otherwise provided
in the applicable Award Agreement, a Participant must be employed by the Company
or a Subsidiary on the day a Performance-Based Award for such Performance Period
is paid to the Participant.  Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved.  In determining the
amount earned under a Performance-Based Award, the Committee may
 
 
10

--------------------------------------------------------------------------------

 
 
reduce or eliminate the amount of the Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.
 
8.5            Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
 
8.6            Clawback.  Notwithstanding anything else contained in the Plan to
the contrary, if the Company’s financial results are materially restated, the
Committee may review the circumstances surrounding the restatement and determine
whether and which Participants will be required to forfeit the right to receive
any future payments under the Plan and/or repay to the Company any prior
payments determined by the Committee to have been inappropriately received by
the Participant.  If the  Company’s financial results are restated due to fraud
or material non-compliance by the Company, as a result of misconduct, with any
financial reporting requirements of the federal securities laws, any Participant
who the Committee determines participated in or is responsible for the fraud or
noncompliance causing the need for the restatement forfeits the right to receive
any future payments under the Plan and must repay any amounts paid in excess of
the amounts that would have been paid based on the restated financial
results.  Any repayments required under this Section 8.6 must be made by the
Participant within ten (10) days following written demand from the Company.
 
 
ARTICLE 9
 
PROVISIONS APPLICABLE TO AWARDS
 
9.1            Stand-Alone and Tandem Awards.  Awards granted pursuant to the
Plan may, in the discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
 
9.2            Award Agreement.  Awards under the Plan shall be evidenced by
Award Agreements that set forth the terms, conditions and limitations for each
Award which may include the term of an Award, the provisions applicable in the
event the Participant’s employment or service terminates, and the Company’s
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.
 
9.3            Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary.  Except as otherwise provided by the Committee, no
Award shall be assigned, transferred, or otherwise disposed of by a Participant
other than by will or the laws of descent and distribution.  The Committee by
express provision in the Award or an amendment thereto may permit an Award
(other than an Incentive Stock Option) to be transferred to, exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish.  Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.
 
9.4            Beneficiaries.  Notwithstanding Section 10.3, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award
 
 
11

--------------------------------------------------------------------------------

 
 
Agreement applicable to the Participant, except to the extent the Plan and Award
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Committee.  If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.
 
9.5            Stock Certificates.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded.  All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.  In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements. The
Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee.
 
9.6            Paperless Exercise.  In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
exercise of Awards, such as a system using an internet website or interactive
voice response, then the paperless exercise of Awards by a Participant may be
permitted through the use of such an automated system.
 
 
ARTICLE 10
 
CHANGES IN CAPITAL STRUCTURE
 
10.1          Adjustments.  In the event of any stock dividend, stock split,
combination or exchange of shares, merger, consolidation, spin-off,
recapitalization or other distribution (other than normal cash dividends) of
Company assets to stockholders, or any other change affecting the shares of
Stock or the share price of the Stock, the Committee shall make such
proportionate adjustments, if any, as the Committee in its discretion may deem
appropriate to reflect such change with respect to (a) the aggregate number and
kind of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 3.1 and 3.3); (b) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (c) the
grant or exercise price per share for any outstanding Awards under the
Plan.  Any adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.
 
10.2          Change of Control.  In the event of any transaction or event
described in Section 11.1 or any unusual or nonrecurring transactions or events
affecting the Company, any affiliate of the Company, or the financial statements
of the Company or any affiliate, or of changes in applicable laws, regulations
or accounting principles, the Committee, in its sole and absolute discretion,
and on such terms and conditions as it deems appropriate, either by the terms of
the Award or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Participant’s request, is hereby
authorized to take any one or more of the following actions whenever the
Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
 
(i)            To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event
 
 
12

--------------------------------------------------------------------------------

 
 
described in this Section 11.2 the Committee determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment) or (B) the replacement of such Award with other rights or
property selected by the Committee in its sole discretion;
 
(ii)           To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(iii)          To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;
 
(iv)          To provide that such Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and
 
(v)           To provide that the Award cannot vest, be exercised or become
payable after such event.
 
10.3          Outstanding Awards – Certain Mergers.  Subject to any required
action by the stockholders of the Company, in the event that the Company shall
be the surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.
 
10.4          Outstanding Awards – Other Changes.  In the event of any other
change in the capitalization of the Company or corporate change other than those
specifically referred to in this Article 11, the Committee may, in its absolute
discretion, make such adjustments in the number and kind of shares or other
securities subject to Awards outstanding on the date on which such change occurs
and in the per share grant or exercise price of each Award as the Committee may
consider appropriate to prevent dilution or enlargement of rights.
 
10.5          No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other
corporation.  Except as expressly provided in the Plan or pursuant to action of
the Committee under the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.
 
 
ARTICLE 11
 
ADMINISTRATION
 
11.1          Committee.  The Plan shall be administered by the Compensation
Committee of the Board; provided, however that the Compensation Committee may
delegate to a committee of one or more members of the Board the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act or (b) Covered
Employees.  The Committee shall consist of at least two individuals, each of
whom qualifies as (x) a Non-Employee Director, and (y) an “outside director”
pursuant to Code Section 162(m) and the regulations issued
thereunder.  Reference to
 
 
13

--------------------------------------------------------------------------------

 
 
the Committee shall refer to the Board if the Compensation Committee ceases to
exist and the Board does not appoint a successor Committee.  Reference to the
Committee shall refer to the Board if the Compensation Committee ceases to exist
and the Board does not appoint a successor Committee.  In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan except with respect to matters which
under Rule 16b-3 under the Exchange Act or Section 162(m) of the Code, or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee.  Notwithstanding the foregoing, the full
Board, acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Awards granted to Independent
Directors and for purposes of such Awards the term “Committee” as used in this
Plan shall be deemed to refer to the Board.
 
11.2          Action by the Committee.  A majority of the Committee shall
constitute a quorum.  The acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee.  Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
 
11.3          Authority of Committee.  Subject to any specific designation in
the Plan, the Committee has the exclusive power, authority and discretion to:
 
(a)            Designate Participants to receive Awards;
 
(b)            Determine the type or types of Awards to be granted to each
Participant;
 
(c)            Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
 
(d)            Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however, that the Committee shall not have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards;
 
(e)            Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
 
(f)             Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
 
(g)            Decide all other matters that must be determined in connection
with an Award;
 
(h)            Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
 
(i)             Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and
 
(j)             Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.
 
 
14

--------------------------------------------------------------------------------

 




11.4          Decisions Binding.  The Committee’s interpretation of the Plan,
any Awards granted pursuant to the Plan, any Award Agreement and all decisions
and determinations by the Committee with respect to the Plan are final, binding,
and conclusive on all parties.
 
 
ARTICLE 12
 
EFFECTIVE AND EXPIRATION DATE
 
12.1          Effective Date; Effect of Approval on Prior Plan.  The Plan is
effective as of the date the Plan is approved by the Company’s stockholders (the
“Effective Date”).  The Plan will be deemed to be approved by the stockholders
if it receives the affirmative vote of the holders of a majority of the shares
of stock of the Company present or represented and entitled to vote at a meeting
duly held in accordance with the applicable provisions of the Company’s
Bylaws.  No additional awards will be made under the Prior Plan on or after the
Effective Date.
 
12.2          Expiration Date.  The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the tenth anniversary of the Effective
Date.  Any Awards that are outstanding on the tenth anniversary of the Effective
Date shall remain in force according to the terms of the Plan and the applicable
Award Agreement.
 
 
ARTICLE 13
 
AMENDMENT, MODIFICATION, AND TERMINATION
 
13.1          Amendment, Modification, And Termination.  Subject to Section
15.14, with the approval of the Board, at any time and from time to time, the
Committee may terminate, amend or modify the Plan; provided, however, that (a)
to the extent necessary and desirable to comply with any applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required, and (b) stockholder approval is required for any amendment to the Plan
that (i) increases the number of shares available under the Plan (other than any
adjustment as provided by Article 11), (ii) permits the Committee to grant
Options with an exercise price that is below Fair Market Value on the date of
grant, (iii) permits the Committee to extend the exercise period for an Option
beyond ten years from the date of grant, or (iv) results in a material increase
in benefits or a change in eligibility requirements.  Notwithstanding any
provision in this Plan to the contrary, absent approval of the stockholders of
the Company, no Option may be amended to reduce the per share exercise price of
the shares subject to such Option below the per share exercise price as of the
date the Option is granted and, except as permitted by Article 11, no Option may
be granted in exchange for, or in connection with, the cancellation or surrender
of an Option having a higher per share exercise price.
 
13.2          Awards Previously Granted.  Except with respect to amendments made
pursuant to Section 15.14, no termination, amendment, or modification of the
Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
 
 
ARTICLE 14
 
GENERAL PROVISIONS
 
14.1          No Rights to Awards.  No Participant, employee, or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.
 
14.2          No Stockholders Rights.  No Award gives the Participant any of the
rights of a stockholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Award.
 
14.3          Withholding.  The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s employment tax obligations) required
by law to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan.  The Committee may in its discretion and
 
 
15

--------------------------------------------------------------------------------

 
 
in satisfaction of the foregoing requirement allow a Participant to elect to
have the Company withhold shares of Stock otherwise issuable under an Award (or
allow the return of shares of Stock) having a Fair Market Value equal to the
sums required to be withheld.  Notwithstanding any other provision of the Plan,
the number of shares of Stock which may be withheld with respect to the
issuance, vesting, exercise or payment of any Award (or which may be repurchased
from the Participant of such Award within six months after such shares of Stock
were acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.
 
14.4          No Right to Employment or Services.  Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.
 
14.5          Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.
 
14.6          Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
 
14.7          Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
 
14.8          Expenses.  The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.
 
14.9          Titles and Headings.  The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 
14.10        Fractional Shares.  No fractional shares of Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.
 
14.11        Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
 
 
16

--------------------------------------------------------------------------------

 
 
14.12        Government and Other Regulations.  The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required.  The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan.  If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.
 
14.13        Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.
 
14.14        Section 409A.  To the extent that the Committee determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code.  To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date.  Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.
 
 
17
 



